DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant Arguments/Remarks filed on 24th May, 2021 (pages 7-12) regarding prior art rejection of claims 1-20 under 35 USC § 103 have been fully considered and are deemed fully persuasive.

Response to Amendment
Claim(s) 1 is amended.
Claim(s) 1-20 are pended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Lynne Wang, (Atty. Reg. #: 74879) on December 14, 2021.
The claims have been amended as shown below.

Claim 1
1.	(Currently Amended) A computer implemented method for instrumenting bots, comprising:
conducting a conversation between a bot and a user at a node, the conversation comprising a plurality of messages exchanged between the bot and the user at the node;
for each of the plurality of messages, 
identifying a plurality of parameters associated with the message between the bot and the user associated with an interaction between the bot and the user; and
encoding the plurality of parameters of the message associated with the interaction between the bot and the user directly into a custom Uniform Resource Identifier (URI) based on a path syntax;
creating an analytic record for the node comprising a plurality of custom URIs, each of which is associated with one of the plurality of messages in the conversation; and
submitting the analytic record to an analytic system in order to derive analytics related to the conversation.


Claim 20
20.	(Currently Amended) A hardware computer storage device comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform acts comprising:
conduct a conversation between a bot and a user at a node, the conversation comprising a plurality of messages exchanged between the bot and the user at the node;
for each of the plurality of messages, 
identify a plurality of parameters associated with a message between the bot and the user associated with an interaction between the bot and the user, the plurality of parameters comprising one or more of:

one or more parameters associated with a bot message send;
one or more parameters associated with intent and/or slot detection; and
one or more parameters associated with a language understanding model; and
encode the plurality of parameters of the message associated with the interaction between the bot and the user directly 
create an analytic record for the node comprising a plurality of custom URIs, each of which is associated with one of the plurality of messages in the conversation; and
submitting the analytic record to an analytic system in order to derive analytics related to the conversation.


REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Bhatt et al. (US 2019/0102078 A1) teaches an analytic system integrated with a bot system for monitoring, analyzing, visualize, and improving the performance of the bot system. The analytic system monitors events occurred in conversations between end users and the bot system, aggregates and analyzes the collected events, and provides information regarding the conversations graphically on a graphic user interface at different generalization levels. The analytic system can also provide suggestions, options, or other information for improving the bot system through the graphic user interface.

Bhatt, Conley and other prior arts do not singularly or in combination disclose the limitations “…identifying a plurality of parameters associated with the message between the bot and the user associated with an interaction between the bot and the user; and encoding the plurality of parameters of the message associated with the interaction between the bot and the user directly into a custom Uniform Resource Identifier (URI) based on a path syntax; creating an analytic record for the node comprising a plurality of custom URIs, each of which is associated with one of the plurality of messages in the conversation…” in combination with other elements recited in independent claim(s) 1 and similarly in independent claim(s) 11 and 20. These limitations in combination with the remaining claim limitations provide a novel approach to monitoring, analyzing, visualize, and improving the performance of the bot system, (IFW, pages 13-19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.F.D/Examiner, Art Unit 2451    

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451